DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-21 as filed 01/11/2021, are currently pending and have been considered below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims benefit of PRO 62/287,237 filed 01/26/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations "generating an identifier for the image package that maps to a medical imaging record data store, and including the generated identifier in the imaging 
Claim 8 recites the limitations "generating an identifier for the image package that maps to a medical imaging record data store, and including the generated identifier in the imaging package instead of the patient-specific identifiers and information for subsequent mapping of the imaging package; … the generated identifier that maps to the medical imagine record data store …; the medical imagine record mapped to the medical imaging record data store." in Lines 31-35, 51-52, and 56-57“.  The present Application Specification fails to describe “mapping” of a generated identifier for the imaging package to a medical imaging record data store. Accordingly, independent claim 8 and its dependent claims 9-14 are rejected for failing to comply with the written description requirement. 
Claim 15 recites the limitations "generating an identifier for the image package that maps to a medical imaging record data store, and including the generated identifier in the imaging package instead of the patient-specific identifiers and information for subsequent mapping of the imaging package; … the generated identifier that maps to the medical imagine record data store …; the medical imagine record mapped to the medical imaging record data store." in Lines 33-37, 53-54, and 58-59“.  The present Application Specification fails to describe “mapping” of a generated identifier for the imaging package to a medical imaging record data store. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 7-8 recites “a medical imaging record datastore,” while Line 39 additionally recites “a medical imaging record data store.” In light of the present Application Specification, it is unclear and indefinite as to what element(s) is claimed – whether they are the same or separate elements. The present Application specification interchangeably recites datastore and data store for the same element – e.g. paragraph [0051] recites “the medical imaging record may be received from a medical imaging record data store, such as data store 260” while paragraph [0032] recites “the medical imaging may be stored in datastore 260”. Accordingly, claim 1 and its dependent claims 2-7 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. 
Claim 8, Line 4 recites “a medical imaging record datastore,” while Line 32 additionally recites “a medical imaging record data store.” In light of the present Application Specification, it is unclear and indefinite as to what element(s) is claimed – whether they are the same or separate elements. The present Application specification interchangeably recites datastore and data 
Claim 15, Line 6 recites “a medical imaging record datastore,” while Line 34 additionally recites “a medical imaging record data store.” In light of the present Application Specification, it is unclear and indefinite as to what element(s) is claimed – whether they are the same or separate elements. The present Application specification interchangeably recites datastore and data store for the same element – e.g. paragraph [0051] recites “the medical imaging record may be received from a medical imaging record data store, such as data store 260” while paragraph [0032] recites “the medical imaging may be stored in datastore 260”. Accordingly, claim 1 and its dependent claims 16-21 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2012/0323593 A1 (hereinafter “Backhaus”) in view of U.S. Patent Application Pub. No. 2009/0006132 A1 (hereinafter “Avinash et al.”), U.S. Patent Application Pub. No. 2017/0068780 A1 (hereinafter “Dobrean”), and U.S. Patent Application Pub. No. 2011/0153351 A1 (hereinafter “Vesper et al.”). 
RE: Claim 1 (Currently Amended) Backhaus teaches the claimed: 
1. (Currently Amended) A device comprising: 2a processor; and 3a memory coupled to the processor, the memory storing instructions 4which, when executed by the processor, cause the device to perform operations including ((Backhaus [0030]) (Image order management system operable over one or more computers with a processor and a memory)): 5
receiving a medical imaging record that includes medical imaging 6data, wherein the medical imaging data was generated using a medical imaging 7device, and wherein the medical imaging record is received from a medical 8imaging record datastore ((Backhaus [0034], [0035]) (Image order management system sends and receives image and order records that contain images of representations of body parts generated by imaging modalities, the medical facility that sent the image, the number of images, the patient name, other demographic data, and patient history and reason the image was taken)); 9
generating a filtered medical imaging record by filtering the 29augmented medical imaging record according to one or more selected 30fields […] ((Backhaus [0033]) (extract data from each image 44
formatting the filtered medical imaging record for 45transmission to the server over the communication channel ((Backhaus [0033], [0053]) (image server may perform image processing including compressing or converting the image to a different format; the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)); 
[…] a distribution server as the server from a plurality of 47distribution servers […], and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Backhaus, [0037], [0073], [0078]) (IO Management System may be implemented on a single computing device or on multiple computing devices, such as a server farm; the IO Management System is disbursed over several servers that are connected through a network; this configuration may be advantageous by permitting easy expansion of the system and flexibility in managing the flow of received and output images and orders; the registry may contain network addresses that identifies where the patient information is stored, such as servers in other medical facilities, or database files in the IO Management System; distributing the registries among several computing devices may increase the response time to the queries for patient information and decrease message traffic, required bandwidth, and computational load on the IO Management system)); 
transmitting […] the […] 52formatted medical imaging record, to the selected distribution server over the 53communication channel, wherein the imaging package includes the medical 54imaging datacausing the selected distribution server to generate a task that comprises the 56medical imaging data, instantiate the task in a task list, and select a 57particular radiologist from a plurality of radiologists based at least in part on 58one or more of indicators of radiology specialty, values of radiologist 59availability, and/or numbers of tasks in radiologist queues ((Backhaus [0029], [0145], [0149]) (data fields such as a unique image identifier, unique study identifier, the patient's name, and the facility from which the image originates may be included within the metadata for images formatted according to the DICOM standard; when an image is received from a medical facility by the IO Management System, it may be passed to the workflow module, which can determine which doctor may receive the image for study; the radiologist may be selected from an available pool; several criteria may be applied to determine the radiologist’s availability, e.g. the doctor’s registered sub-specialties; the doctor may be alerted of the image arrival, or the doctor may view it when an order associated with the images is selected; an order may appear on a radiologist’s worklist; if the order is not acted upon in a timely manner by the radiologists, additional radiologists may be assigned and provided the images and order information)); 60
receiving a report package from the selected distribution server, 61wherein the report package includes the generated identifier that maps to the 62medical imaging record data storemapped to the medical imaging record data stor((Backhaus, [0029], [0036], [0105]) (a radiologist interprets the images and sends a report back to the image order management system; the report includes the corresponding unique identifier; DICOM format with data fields such as a unique image identifier, a unique study identifier)).
Backhaus fails to explicitly teach, but Avinash et al. teaches the claim: 
responsive to the receiving the medical imaging record, generating 10an imaging package for transmission to a server over a communication channel at 11least in part by, prior to the transmission to the server ((Avinash et al., [0030]) (filter and data conditioning and formatting module may be present in the interfaces for each of the resources or may exist in separate computers designated to refine or derive from the provided data suitable for inclusion in the EMR database i.e. prior to transmission)): 12
[…] at least in part by identifying one or more data items as not relevant 31to analysis of the medical imaging data and removing the one or more data 32items so that the one or more data items are not included in the imaging 33package for transmission to the server ((Avinash et al., [0031]) (filter and data conditioning and formatting modules provide for extraction of data from raw data wherein data may be derived from imaging and non-imaging resources to reduce the data to select specific types of information or fields that are most useful in subsequent determination image acquisition, reconstruction, processing, analysis, display and visualization)); and
transmitting the imaging package, including the filtered and 22formatted medical imaging record […] ((Avinash et al., [0030]) (Information from the filter and data conditioning and formatting modules may be provided i.e. transmitted, directly to the EMR database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus with the motivation of filtering, consolidating, structuring, and integrating medical data  for building a patient EMR database (Avinash et al., [0005]). 
Backhaus and Avinash et al. fail to explicitly teach, but Dobrean teaches the claimed: 
responsive to the receiving the medical imaging record, 13identifying data regarding a portion of a body of a patient that is at least 14partially imaged by the medical imaging data, then transmitting one or 15more requests to one or more systems that are remote from the processor, 16and receiving one or more additional medical records of the patient, 17comprising one or more additional images comprising imaging data 18representing the portion of the body of the patient, consequent to the one 19or more requests ((Dobrean, [0047], [0053], [0054], [0059], [0064] [0068], [0069], [0078]) (identify a plurality of medical imaging data and medical imaging records for a patient as well as associated medical reports to be compiled into a patient dossier for a particular patient; the patient dossier is compiled by decoding or extracting condition markers from medical imaging records stored in the database over a network; the processor may request condition-specific imaging records from a database; the condition marker can be added to the condition list automatically based on analysis of the patient’s medical records; identification of condition markers in a patient’s medical imaging records or associate metadata may be achieved by automatically identifying codified condition markers using the decoding module; alternatively, condition markers may be identified by analyzing the free text contents of the medical imaging records));  20
responsive to the receiving the one or more additional 21medical records, selectively augmenting at least part of the medical 22imaging record and including part of the one or more additional medical 23records in the imaging package after determining that the part of the 24retrieved one or more medical records is relevant to the medical imaging 25data, the part of the one or more additional medical records comprising at Page 2 of 16Appl. No. 15/416,746least one of the one or more additional images corresponding to the 27portion of the body of the patient ((Dobrean, [0047], [0048], [0050], [0054], [0069]) (relevant medical imaging data from a medical imaging records is selectively identified and compiled as a patient dossier i.e. imaging package for a particular patient prior to ;
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus and the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. and the  with the motivation of compiling medical imaging records to be delivered to a clinician more rapidly and without unduly consuming network resources (Dobrean, [0047]). 
Backhaus, Avinash et al., and Dobrean fail to explicitly teach, but Vesper et al. teaches the claimed: 
the generating the filtered 34medical imaging record comprising: 35removing patient-specific identifiers and 36information from the medical imaging record comprising the 37one or more additional medical records, 38generating an identifier for the imaging package 39that maps to a medical imaging record data store, and 40including the generated identifier in the imaging 41package instead of the patient-specific identifiers and 42information for subsequent mapping of the imaging package ((Vesper et al., [0253], [0264]) (the image can be anonymized by removing private health information from the textual DICOM header; the DICOM image was split into protected healthcare information and anonymous DICOM imaging data and joined by the consumer; he split data was stored in different locations, e.g., the protected healthcare information was stored in one area of the network while the imaging data was stored in another part;  each server within the DICOM repository can store multiple images which can have a ; 43and 44
selecting a distribution server as the server from a plurality of 47distribution servers based at least in part on proximity of the distribution 48server with respect to the device and/or network traffic at the distribution 49server, and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Vesper et al., [0078], [0087], [0266], [0310]) (a request to view a DICOM study will be routed from the closest available Storage Node containing the file; the Record Producer component is set up as a Source Node, where the primary responsibility of which is to supply record to the system; the record remains on the Record Producer’s Storage Node until the requesting party is identified and the study is pushed to the Record Consumer’s Target Node; in the case of servers, speed or availability of the anonymized DICOM images is increased by adding more servers, typically using clustering and load balancing; storage of the consumer node can be accessed by the central index or the producer; the central index can send a meta resource to the storage which includes the current locations of the file to be retrieved; the locations of a resource are ranked by the central index; criteria that can be applied to ranking include: network proximity, network load balancing, transmission costs, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus, the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al., and the compilation of medical 
RE: Claim 2 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The device of claim 1, wherein generating the filtered medical imaging record includes removing data unrelated to the medical imaging data from the medical imaging record ((Backhaus [0033]) (extract data from each image file including patient information and hospital information for the hospital that sent the image and store the information in a study record that may be correlated with appropriate orders and studies, i.e. Extracting relevant data removes unrelated medical imaging data)).
RE: Claim 3 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The device of claim 1, wherein the medical imaging record is an electronic medical record (EMR} ((Backhaus [0035]) (Images and orders may contain information about the patient such as medical history, patient demographic, and associated medical facilities in an electronic format, i.e. an electronic medical record)).
RE: Claim 4 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The device of claim 1, wherein formatting the filtered medical imaging record includes placing the filtered medical imaging record into a standardized format ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 5 (Original) 
The device of claim 1, wherein the record identifier is numerical ((Backhaus [0062], [0129]) (identifiers may be numerical)).
RE: Claim 6 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The device of claim 1, wherein formatting the filtered medical imaging record includes compressing the filtered medical imaging record ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 7 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The device of claim 1, wherein the radiology report is received in a standardized format ((Backhaus [0112]) (receiving medical facility may determine the standardized format for received information)).
RE: Claim 8 (Currently Amended) Backhaus teaches the claimed:
8. (Currently Amended) A computer-implemented method comprising: 2receiving a medical imaging record that includes medical imaging 6data, wherein the medical imaging data was generated using a medical imaging 7device, and wherein the medical imaging record is received from a medical 8imaging record datastore ((Backhaus [0034], [0035]) (Image order management system sends and receives image and order records that contain images of representations of body parts generated by imaging modalities, the medical facility that sent the image, the number of images, the patient name, other demographic data, and patient history and reason the image was taken)); 912
generating a filtered medical imaging record by filtering the 29augmented medical imaging record according to one or more selected 30fields […] ((Backhaus [0033]) (extract data from each image file including patient information and hospital information for the hospital that sent the image 
formatting the filtered medical imaging record for 45transmission to the server over the communication channel ((Backhaus [0033], [0053]) (image server may perform image processing including compressing or converting the image to a different format; the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)); 
[…] a distribution server as the server from a plurality of 47distribution servers […], and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Backhaus, [0037], [0073], [0078]) (IO Management System may be implemented on a single computing device or on multiple computing devices, such as a server farm; the IO Management System is disbursed over several servers that are connected through a network; this configuration may be advantageous by permitting easy expansion of the system and flexibility in managing the flow of received and output images and orders; the registry may contain network addresses that identifies where the patient information is stored, such as servers in other medical facilities, or database files in the IO Management System; distributing the registries among several computing devices may increase the response time to the queries for patient information and decrease message traffic, required bandwidth, and computational load on the IO Management system)); 
transmitting […] the […] 52formatted medical imaging record, to the selected distribution server over the 53communication channel, wherein the imaging package includes the medical 54imaging datacausing the selected distribution server to generate a task that comprises the 56medical imaging data, instantiate the task in a task list, and select a 57particular radiologist from a plurality of radiologists based at least in part on 58one or more of indicators of radiology specialty, values of radiologist 59availability, and/or numbers of tasks in radiologist queues ((Backhaus [0029], [0145], [0149]) (data fields such as a unique image identifier, unique study identifier, the patient's name, and the facility from which the image originates may be included within the metadata for images formatted according to the DICOM standard; when an image is received from a medical facility by the IO Management System, it may be passed to the workflow module, which can determine which doctor may receive the image for study; the radiologist may be selected from an available pool; several criteria may be applied to determine the radiologist’s availability, e.g. the doctor’s registered sub-specialties; the doctor may be alerted of the image arrival, or the doctor may view it when an order associated with the images is selected; an order may appear on a radiologist’s worklist; if the order is not acted upon in a timely manner by the radiologists, additional radiologists may be assigned and provided the images and order information)); 60
receiving a report package from the selected distribution server, 61wherein the report package includes the generated identifier that maps to the 62medical imaging record data storemapped to the medical imaging record data stor((Backhaus, [0029], [0036], [0105]) (a radiologist interprets the images and sends a report back to the image order management system; the report includes the corresponding unique identifier; DICOM format with data fields such as a unique image identifier, a unique study identifier)).
Backhaus fails to explicitly teach, but Avinash et al. teaches the claim: 
responsive to the receiving the medical imaging record, generating 10an imaging package for transmission to a server over a communication channel at 11least in part by, prior to the transmission to the server ((Avinash et al., [0030]) (filter and data conditioning and formatting module may be present in the interfaces for each of the resources or may exist in separate computers designated to refine or derive from the provided data suitable for inclusion in the EMR database i.e. prior to transmission)): 12
[…] at least in part by identifying one or more data items as not relevant 31to analysis of the medical imaging data and removing the one or more data 32items so that the one or more data items are not included in the imaging 33package for transmission to the server ((Avinash et al., [0031]) (filter and data conditioning and formatting modules provide for extraction of data from raw data wherein data may be derived from imaging and non-imaging resources to reduce the data to select specific types of information or fields that are most useful in subsequent determination image acquisition, reconstruction, processing, analysis, display and visualization)); and
transmitting the imaging package, including the filtered and 22formatted medical imaging record […] ((Avinash et al., [0030]) (Information from the filter and data conditioning and formatting modules may be provided i.e. transmitted, directly to the EMR database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus with the motivation of filtering, consolidating, structuring, and integrating medical data  for building a patient EMR database (Avinash et al., [0005]). 
Backhaus and Avinash et al. fail to explicitly teach, but Dobrean teaches the claimed: 
responsive to the receiving the medical imaging record, 13identifying data regarding a portion of a body of a patient that is at least 14partially imaged by the medical imaging data, then transmitting one or 15more requests to one or more systems that are remote from the processor, 16and receiving one or more additional medical records of the patient, 17comprising one or more additional images comprising imaging data 18representing the portion of the body of the patient, consequent to the one 19or more requests ((Dobrean, [0047], [0053], [0054], [0059], [0064] [0068], [0069], [0078]) (identify a plurality of medical imaging data and medical imaging records for a patient as well as associated medical reports to be compiled into a patient dossier for a particular patient; the patient dossier is compiled by decoding or extracting condition markers from medical imaging records stored in the database over a network; the processor may request condition-specific imaging records from a database; the condition marker can be added to the condition list automatically based on analysis of the patient’s medical records; identification of condition markers in a patient’s medical imaging records or associate metadata may be achieved by automatically identifying codified condition markers using the decoding module; alternatively, condition markers may be identified by analyzing the free text contents of the medical imaging records));  20
responsive to the receiving the one or more additional 21medical records, selectively augmenting at least part of the medical 22imaging record and including part of the one or more additional medical 23records in the imaging package after determining that the part of the 24retrieved one or more medical records is relevant to the medical imaging 25data, the part of the one or more additional medical records comprising at Page 2 of 16Appl. No. 15/416,746least one of the one or more additional images corresponding to the 27portion of the body of the patient ((Dobrean, [0047], [0048], [0050], [0054], [0069]) (relevant medical imaging data from a medical imaging records is selectively identified and compiled as a patient dossier i.e. imaging package for a particular patient prior to transmission to reduce unduly consuming of network resources; the processor can identify a ;
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus and the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. and the  with the motivation of compiling medical imaging records to be delivered to a clinician more rapidly and without unduly consuming network resources (Dobrean, [0047]). 
Backhaus, Avinash et al., and Dobrean fail to explicitly teach, but Vesper et al. teaches the claimed: 
the generating the filtered 34medical imaging record comprising: 35removing patient-specific identifiers and 36information from the medical imaging record comprising the 37one or more additional medical records, 38generating an identifier for the imaging package 39that maps to a medical imaging record data store, and 40including the generated identifier in the imaging 41package instead of the patient-specific identifiers and 42information for subsequent mapping of the imaging package ((Vesper et al., [0253], [0264]) (the image can be anonymized by removing private health information from the textual DICOM header; the DICOM image was split into protected healthcare information and anonymous DICOM imaging data and joined by the consumer; he split data was stored in different locations, e.g., the protected healthcare information was stored in one area of the network while the imaging data was stored in another part;  each server within the DICOM repository can store multiple images which can have a global resource address identified by a Study UID (unique identifier), the Study UID can ; 43and 44
selecting a distribution server as the server from a plurality of 47distribution servers based at least in part on proximity of the distribution 48server with respect to the device and/or network traffic at the distribution 49server, and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Vesper et al., [0078], [0087], [0266], [0310]) (a request to view a DICOM study will be routed from the closest available Storage Node containing the file; the Record Producer component is set up as a Source Node, where the primary responsibility of which is to supply record to the system; the record remains on the Record Producer’s Storage Node until the requesting party is identified and the study is pushed to the Record Consumer’s Target Node; in the case of servers, speed or availability of the anonymized DICOM images is increased by adding more servers, typically using clustering and load balancing; storage of the consumer node can be accessed by the central index or the producer; the central index can send a meta resource to the storage which includes the current locations of the file to be retrieved; the locations of a resource are ranked by the central index; criteria that can be applied to ranking include: network proximity, network load balancing, transmission costs, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus, the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al., and the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be 
RE: Claim 9 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein generating the filtered medical imaging record includes removing data unrelated to the medical imaging data from the medical imaging record ((Backhaus [0033]) (extract data from each image file including patient information and hospital information for the hospital that sent the image and store the information in a study record that may be correlated with appropriate orders and studies, i.e. Extracting relevant data removes unrelated medical imaging data)).
RE: Claim 10 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein the medical imaging record is an electronic medical record (EMR} ((Backhaus [0035]) (Images and orders may contain information about the patient such as medical history, patient demographic, and associated medical facilities in an electronic format, i.e. an electronic medical record)).
RE: Claim 11 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein formatting the filtered medical imaging record includes placing the filtered medical imaging record into a standardized format ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 12 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein the record identifier is numerical ((Backhaus [0062], [0129]) (identifiers may be numerical)).
RE: Claim 13 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein formatting the filtered medical imaging record includes compressing the filtered medical imaging record ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 14 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-implemented method of claim 8, wherein the radiology report is received in a standardized format ((Backhaus [0112]) (receiving medical facility may determine the standardized format for received information)).
RE: Claim 15 Backhaus teaches the claimed:
15. (Currently Amended) A computer-program product tangibly embodied in 2a non-transitory machine-readable storage medium of a computing device, including instructions 3that, when executed by one or more processors, cause the one or more processors to ((Backhaus [0030], [0066], [0218]) (Image order management system operable over one or more computers with a processor and a memory such as read-only or a random access memory or both)): 4
receive a medical imaging record that includes medical imaging 6data, wherein the medical imaging data was generated using a medical imaging 7device, and wherein the medical imaging record is received from a medical 8imaging record datastore ((Backhaus [0034], [0035]) (Image order management system sends and receives image and order records that contain images of representations of body parts generated by imaging modalities, the medical facility that sent the image, the number of images, the patient name, other demographic data, and patient history and reason the image was taken)); 9
generating a filtered medical imaging record by filtering the 29augmented medical imaging record according to one or more selected 30fields […] ((Backhaus [0033]) (extract data from each image 44
formatting the filtered medical imaging record for 45transmission to the server over the communication channel ((Backhaus [0033], [0053]) (image server may perform image processing including compressing or converting the image to a different format; the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)); 
[…] a distribution server as the server from a plurality of 47distribution servers […], and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Backhaus, [0037], [0073], [0078]) (IO Management System may be implemented on a single computing device or on multiple computing devices, such as a server farm; the IO Management System is disbursed over several servers that are connected through a network; this configuration may be advantageous by permitting easy expansion of the system and flexibility in managing the flow of received and output images and orders; the registry may contain network addresses that identifies where the patient information is stored, such as servers in other medical facilities, or database files in the IO Management System; distributing the registries among several computing devices may increase the response time to the queries for patient information and decrease message traffic, required bandwidth, and computational load on the IO Management system)); 
transmit […] the […] 52formatted medical imaging record, to the selected distribution server over the 53communication channel, wherein the imaging package includes the medical 54imaging datacausing the selected distribution server to generate a task that comprises the 56medical imaging data, instantiate the task in a task list, and select a 57particular radiologist from a plurality of radiologists based at least in part on 58one or more of indicators of radiology specialty, values of radiologist 59availability, and/or numbers of tasks in radiologist queues ((Backhaus [0029], [0145], [0149]) (data fields such as a unique image identifier, unique study identifier, the patient's name, and the facility from which the image originates may be included within the metadata for images formatted according to the DICOM standard; when an image is received from a medical facility by the IO Management System, it may be passed to the workflow module, which can determine which doctor may receive the image for study; the radiologist may be selected from an available pool; several criteria may be applied to determine the radiologist’s availability, e.g. the doctor’s registered sub-specialties; the doctor may be alerted of the image arrival, or the doctor may view it when an order associated with the images is selected; an order may appear on a radiologist’s worklist; if the order is not acted upon in a timely manner by the radiologists, additional radiologists may be assigned and provided the images and order information)); 60
receive a report package from the selected distribution server, 61wherein the report package includes the generated identifier that maps to the 62medical imaging record data storemapped to the medical imaging record data stor((Backhaus, [0029], [0036], [0105]) (a radiologist interprets the images and sends a report back to the image order management system; the report includes the corresponding unique identifier; DICOM format with data fields such as a unique image identifier, a unique study identifier)).
Backhaus fails to explicitly teach, but Avinash et al. teaches the claim: 
responsive to the receiving the medical imaging record, generating 10an imaging package for transmission to a server over a communication channel at 11least in part by, prior to the transmission to the server ((Avinash et al., [0030]) (filter and data conditioning and formatting module may be present in the interfaces for each of the resources or may exist in separate computers designated to refine or derive from the provided data suitable for inclusion in the EMR database i.e. prior to transmission)): 12
[…] at least in part by identifying one or more data items as not relevant 31to analysis of the medical imaging data and removing the one or more data 32items so that the one or more data items are not included in the imaging 33package for transmission to the server ((Avinash et al., [0031]) (filter and data conditioning and formatting modules provide for extraction of data from raw data wherein data may be derived from imaging and non-imaging resources to reduce the data to select specific types of information or fields that are most useful in subsequent determination image acquisition, reconstruction, processing, analysis, display and visualization)); and
transmitting the imaging package, including the filtered and 22formatted medical imaging record […] ((Avinash et al., [0030]) (Information from the filter and data conditioning and formatting modules may be provided i.e. transmitted, directly to the EMR database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus with the motivation of filtering, consolidating, structuring, and integrating medical data  for building a patient EMR database (Avinash et al., [0005]). 
Backhaus and Avinash et al. fail to explicitly teach, but Dobrean teaches the claimed: 
responsive to the receiving the medical imaging record, 13identifying data regarding a portion of a body of a patient that is at least 14partially imaged by the medical imaging data, then transmitting one or 15more requests to one or more systems that are remote from the processor, 16and receiving one or more additional medical records of the patient, 17comprising one or more additional images comprising imaging data 18representing the portion of the body of the patient, consequent to the one 19or more requests ((Dobrean, [0047], [0053], [0054], [0059], [0064] [0068], [0069], [0078]) (identify a plurality of medical imaging data and medical imaging records for a patient as well as associated medical reports to be compiled into a patient dossier for a particular patient; the patient dossier is compiled by decoding or extracting condition markers from medical imaging records stored in the database over a network; the processor may request condition-specific imaging records from a database; the condition marker can be added to the condition list automatically based on analysis of the patient’s medical records; identification of condition markers in a patient’s medical imaging records or associate metadata may be achieved by automatically identifying codified condition markers using the decoding module; alternatively, condition markers may be identified by analyzing the free text contents of the medical imaging records));  20
responsive to the receiving the one or more additional 21medical records, selectively augmenting at least part of the medical 22imaging record and including part of the one or more additional medical 23records in the imaging package after determining that the part of the 24retrieved one or more medical records is relevant to the medical imaging 25data, the part of the one or more additional medical records comprising at Page 2 of 16Appl. No. 15/416,746least one of the one or more additional images corresponding to the 27portion of the body of the patient ((Dobrean, [0047], [0048], [0050], [0054], [0069]) (relevant medical imaging data from a medical imaging records is selectively identified and compiled as a patient dossier i.e. imaging package for a particular patient prior to ;
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus and the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al. and the  with the motivation of compiling medical imaging records to be delivered to a clinician more rapidly and without unduly consuming network resources (Dobrean, [0047]). 
Backhaus, Avinash et al., and Dobrean fail to explicitly teach, but Vesper et al. teaches the claimed: 
the generating the filtered 34medical imaging record comprising: 35removing patient-specific identifiers and 36information from the medical imaging record comprising the 37one or more additional medical records, 38generating an identifier for the imaging package 39that maps to a medical imaging record data store, and 40including the generated identifier in the imaging 41package instead of the patient-specific identifiers and 42information for subsequent mapping of the imaging package ((Vesper et al., [0253], [0264]) (the image can be anonymized by removing private health information from the textual DICOM header; the DICOM image was split into protected healthcare information and anonymous DICOM imaging data and joined by the consumer; he split data was stored in different locations, e.g., the protected healthcare information was stored in one area of the network while the imaging data was stored in another part;  each server within the DICOM repository can store multiple images which can have a ; 43and 44
selecting a distribution server as the server from a plurality of 47distribution servers based at least in part on proximity of the distribution 48server with respect to the device and/or network traffic at the distribution 49server, and transmitting the imaging package to the selected distribution 50server Page 3 of 16Appl. No. 15/416,746((Vesper et al., [0078], [0087], [0266], [0310]) (a request to view a DICOM study will be routed from the closest available Storage Node containing the file; the Record Producer component is set up as a Source Node, where the primary responsibility of which is to supply record to the system; the record remains on the Record Producer’s Storage Node until the requesting party is identified and the study is pushed to the Record Consumer’s Target Node; in the case of servers, speed or availability of the anonymized DICOM images is increased by adding more servers, typically using clustering and load balancing; storage of the consumer node can be accessed by the central index or the producer; the central index can send a meta resource to the storage which includes the current locations of the file to be retrieved; the locations of a resource are ranked by the central index; criteria that can be applied to ranking include: network proximity, network load balancing, transmission costs, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the compilation of medical imaging data into a patient dossier of medical imaging records comprising medical images to be transmitted through the automatic identification of condition markers as taught by Dobrean within the method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores as taught by Backhaus, the method and system for the filtering and data conditioning and formatting of medical image data prior to transmitting the data to an EMR database as taught by Avinash et al., and the compilation of medical 
RE: Claim 16 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-program product of claim 15, wherein generating the filtered medical imaging record includes removing data unrelated to the medical imaging data from the medical imaging record ((Backhaus [0033]) (extract data from each image file including patient information and hospital information for the hospital that sent the image and store the information in a study record that may be correlated with appropriate orders and studies, i.e. Extracting relevant data removes unrelated medical imaging data)).
RE: Claim 17 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-program product of claim 15, wherein the medical imaging record is an electronic medical record (EMR} ((Backhaus [0035]) (Images and orders may contain information about the patient such as medical history, patient demographic, and associated medical facilities in an electronic format, i.e. an electronic medical record)).
RE: Claim 18 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-program product of claim 15, wherein formatting the filtered medical imaging record includes placing the filtered medical imaging record into a standardized format ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 19 (Original) 
The computer-program product of claim 15, wherein the record identifier is numerical ((Backhaus [0062], [0129]) (identifiers may be numerical)).
RE: Claim 20 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-program product of claim 15, wherein formatting the filtered medical imaging record includes compressing the filtered medical imaging record ((Backhaus [0053]) (the image order management system transmits images over a server that are compressed and uncompressed formats such as DICOM format)).
RE: Claim 21 (Original) Backhaus, Avinash et al., Dobrean, and Vesper et al. teach the claimed:
The computer-program product of claim 15, wherein the radiology report is received in a standardized format ((Backhaus [0112]) (receiving medical facility may determine the standardized format for received information)).
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argues in substance that:
Regarding the 103 rejection of independent claims 1, 8, and 15, references Backhaus, Avinash et al., and Dobrean fail to teach or suggest the following currently amended combination of ordered features as recited in independent claims 1, 8, and 15.
In response to Applicant’s argument (a) with respect to the 103 rejection of independent claims 1, 8, and 15, respectively, Applicant argues that cited references Backhaus, Avinash et al., and Dobrean fail to teach or suggest the currently amended limitations. 
Applicant’s arguments with respect to some currently amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For purposes of clarifying the rejection and combination of references for which previously cited references Backhaus, Avinash et al., and Dobrean are relied upon, Examiner respectfully submits the following response below. 
First, Examiner respectfully submits that primary reference Backhaus teaches a method, system, and computer readable medium for teleradiology image processing and data extraction into medical records or data stores utilizing an architecture of distributed servers as an image order management system may that are connected through a network, wherein distributing the data registries among several computing devices may increase the response time to the queries for patient information and decrease message traffic, required bandwidth, and computational load on the IO Management system. See Backhaus at [0037], [0073], [0078]. In obvious combination, newly cited reference Vesper et al. similarly discloses a system of servers wherein speed or availability of the anonymized DICOM images is increased by adding more servers, typically using clustering and load balancing a request to view a DICOM study such that it will be routed from the closest available Storage Node containing the file, and further, the locations of a resource are ranked by a central index utilizing criteria that can be applied to the ranking include: network proximity, network load balancing, transmission costs, etc. See Vesper et al. at [0078], [0087], [0266], [0310]. 
Second, Backhaus discloses the limitations regarding the transmitting the imaging package to the server and generating selected tasks and radiologist assignment through the image order management system passing images to a workflow module, which can determine which doctor may See Backhaus [0029], [0145], [0149]. 60
Accordingly, Examiner respectfully maintains the 103 rejection of independent claims 1, 8, and 15 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2011/0153840 A1 teaches a global server load balancing device which may be deployed to manage network traffic distributed across a plurality of sites, wherein each site may comprise one or more load balancing network devices managing traffic across a plurality of servers from each of the sites ([0004]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M.B./Examiner, Art Unit 3626              

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626